Citation Nr: 0412657	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  97-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty for training from September 
1976 to May 1977 and had subsequent service in the Army 
Reserve.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in June 2003 to the Department of Veterans Affairs 
(VA) Regional Office in Roanoke, Virginia (RO) for additional 
development, to include a hearing before a member of the 
Board.  The veteran testified at a personal hearing before 
the Board in August 2003.

This appeal is remanded to the VAMC via the Appeals 
Management Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

A review of the file reveals that there is no notice to the 
veteran of the division of responsibilities between her and 
VA in obtaining evidence relevant to her claim for 
entitlement to service connection for an acquired psychiatric 
disability.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. 
§ 5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the VAMC because the record 
does not show that the veteran was provided adequate notice 
under the VCAA and the Board is without authority to do so.  

The Board also notes that the VA examiner on VA psychiatric 
examination in May 2003 said that psychological testing was 
to be conducted to help delineate the noted diagnoses and 
their severity, and then an addendum would be added by the 
examiner based on the psychological testing.  However, no 
addendum to the May 2003 VA examination is of record.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be requested to 
provide the names and addresses of any 
health care providers who have treated 
her for a psychiatric disability since 
May 2003, to include any psychological 
testing.  After securing the necessary 
authorization, VA should attempt to 
obtain copies of any pertinent treatment 
records identified by the veteran that 
have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform the veteran of this and 
request her to provide copies of the 
outstanding medical records.  If VA is 
unable to obtain any noted medical 
records, a written statement to this 
effect should be added to the claims 
file.

3.  If psychological testing has not been 
conducted, the veteran should be provided 
psychological testing to help determine the 
nature, severity, and etiology of any 
acquired psychiatric disability.  A typed 
copy of the report should be added to the 
claims file.

4.  After all of the above have been 
completed, the claims file should be reviewed 
by the VA physician who examined the veteran 
in May 2003, if available.  This examiner 
should then provide an opinion, with 
supporting rationale, as to whether any 
current acquired psychiatric disability is 
causally related to the veteran's period of 
active duty for training from September 1976 
to May 1977.  If the examiner who saw the 
veteran in May 2003 is unavailable, another 
psychiatrist should review the claims file 
and provide the opinion requested above.

5.  Thereafter, the veteran's claim to 
entitlement to service connection for an 
acquired psychiatric disability should then 
be readjudicated by the RO, taking into 
consideration any and all evidence that has 
been added to the record since the last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran and her 
representative should be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until she receives 
further notice; however, she 


may present additional evidence or argument while the case is 
in remand status at the VAMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


